Name: Council Regulation (EEC) No 1455/86 of 13 May 1986 adjusting Articles 96 and 294 of the Act of Accession of Spain and Portugal on application of the system of guarantees to colza, rape and sunflower seed produced in Spain and Portugal
 Type: Regulation
 Subject Matter: processed agricultural produce;  plant product;  civil law;  European construction
 Date Published: nan

 NoL 133/ 10 Official Journal of the European Communities 21. 5. 86 COUNCIL REGULATION (EEC) No 1455/86 of 13 May 1986 adjusting Articles 96 and 294 of the Act of Accession of Spain and Portugal on appli ­ cation of the system of guarantees to colza, rape and sunflower seed produced in Spain and Portugal THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Por ­ tugal , and in particular Article 89 (2) and Article 234 (3) thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Par ­ liament (2), Whereas Article 24a of Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats (3), as last amended by Regulation (EEC) No 1454/ 86 (4), provided before that last amendment for a system of guarantee thresholds ; whereas Regulation (EEC) No 1454/86 introduced Article 27a replacing the said system by a system of guaranteed maximum quantities ; Whereas Articles 96 and 294 of the Act of Accession of Spain and Portugal lay down specific guarantee thresholds for those States ; whereas those Articles should be amended in line with the latest amendment to Regu ­ lation No 136/66/EEC, HAS ADOPTED THIS REGULATION : Article 1 In Articles 96 and 294 of the Act of Accession of Spain and Portugal on application of the system of guarantees to colza, rape and sunflower seed produced in Spain and Portugal, the words 'guarantee threshold(s)' shall be re ­ placed each time they occur by 'guaranteed maximum quantity' or 'guaranteed maximum quantities'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 13 May 1986 . For the Council The President W. F. van EEKELEN (') OJ No C 85 , 14 . 4 . 1986 , p. 15 . ( 2) Opinion delivered on 17 April 1986 (not yet published in the Official Journal). O OJ No 172 , 30 . 9 . 1966, p . 3025/66 . ( 4) See page 8 of this Official Journal .